           Case 1:20-cv-04867-NRB Document 1-4 Filed 06/25/20 Page 1 of 4




                                                                                                        March 19, 2020
VIA REGULAR MAIL & EMAIL
evolutionthreadsstore@gmail.com
---------------------------------------------
John Stanko                                                             NOTICE OF INFRINGEMENT AND
d/b/a/ Evolutions Threads                                               NOTICE TO CEASE AND DESIST
2086 Westridge Blvd
Bartlett, IL 60103


                       DEMAND TO CEASE AND DESIST
           (This document should be presented to your legal representative upon receipt)
                           Re:      Infringement of the “Greek Freak” Mark.
Mr. Stanko:
        This firm represents Giannis Antetokounmpo (“Antetokounmpo”). This correspondence
constitutes formal notice that we will be filing claims against your organization for trademark
infringement pursuant to 15 U.S.C. § 1114(1)(a); false designation of origin and trademark dilution
pursuant to 15 U.S.C. § 1125(a)(1)(A); common law claims for unjust enrichment; trademark
infringement and unfair competition in violation of New York common law; and trademark
dilution pursuant to 15 U.S.C. § 1125(c); and deceptive acts and practices pursuant to New York
General Law Section 349.
       Antetokounmpo, a/k/a the “Greek Freak”, is a professional basketball player for the
Milwaukee Bucks of the National Basketball Association (NBA). Antetokounmpo is one of the
most renowned and globally-recognizable athletes in the sport industry. He has established his
professional basketball career known as “the Greek Freak”, and therefore he is identified by this
nickname.
       Antetokounmpo is committed to protecting and defending his brand name against any
unauthorized use and exploitation. He has therefore registered the mark “GREEK FREAK” and
“GREEK FR34K” (application approved by the USPTO) both in Europe and the United States.
Only third parties authorized by our client have the right to use his image, likeness, name and/or
nickname, under conditions mutually agreed.



              35-10 BROADWAY, SUITE 201, ASTORIA, NY 11106 | 950 THIRD AVENUE, 25TH FLOOR, NEW YORK, NY 10022
                   P: 718.777.0400 | F: 718.777.0599 | contact@pnlawyers.com | www.pnlawyers.com
         Case 1:20-cv-04867-NRB Document 1-4 Filed 06/25/20 Page 2 of 4



        It recently came to our attention that you sell products, namely t-shirts, bearing
Antetokounmpo’s trademarks, through online marketplaces such as ETSY. See Exhibit A. As a
result, we wish to bring to your attention that your actions constitute infringement of our client’s
trademarks. Moreover, this unauthorized and unlawful use of our client’s marks can result in a
likelihood of significant consumer confusion as to the source and affiliation of the products, and
dilution of the value of our client’s trademarks. Your attempt to gain significant pecuniary
advantage by exploiting the intellectual property rights of a famous personality without permission
is also an unlawful commercial practice at the expense of Mr. Antetokounmpo and authorized
sellers of products under his brand.
          This correspondence shall constitute the formal demand that you immediately CEASE
and DESIST, whether it is you or by third parties who do business with you or act on your behalf,
from initiating, engaging or continuing any use of our client’s likeness, name and trademarks
“GREEK FREAK” and “GREAK FR34K” and other relevant variations of these marks, and that
you promptly remove all the products and merchandise which infringe upon our client’s exclusive
rights to the above trademarks from your inventory, website and social media pages.
         We prefer to resolve this matter without taking any legal action, however, our client will
undertake all appropriate steps to protect his intellectual property rights and the associated
goodwill which is related to his nickname. You may avoid a lawsuit by having your authorized
representative or an attorney respond to our office no later than five (5) days from the date of this
letter, together with a full accounting of every merchandise sold by you that utilizes or incorporates
the “GREEK FREAK” and other similar variations, as well as of the profits derived from the use
of “GREEK FREAK” mark received to date which rightfully belong to our client.
        We, also, request a written agreement that you will immediately cease and desist all use
of our client’s trademarks and a written agreement that you will not use without written
authorization any mark belonging to Mr. Antetokounmpo, or anything confusing similar thereto.
You will have to surrender all infringing items in your possession, namely the items associated
with Antetokounmpo and copies of your records which include the names of all parties which
manufacture, import, export, distribute and purchase the infringing products.
        Kindly note that nothing in this letter should be construed as a waiver, relinquishment or
election of rights or remedies by the rightful owner of the marks. We reserve all rights and remedies
under all applicable Federal and State laws.
       If you or your attorney have any questions, please feel free to contact our office.


                                                                Very truly yours,
                                                                PARDALIS & NOHAVICKA, LLP
                                                      By:       ___/s/Taso Pardalis/______________
                                                                Taso Pardalis, Esq.




            35-10 BROADWAY, SUITE 201, ASTORIA, NY 11106 | 950 THIRD AVENUE, 25TH FLOOR, NEW YORK, NY 10022
                 P: 718.777.0400 | F: 718.777.0599 | contact@pnlawyers.com | www.pnlawyers.com
Case 1:20-cv-04867-NRB Document 1-4 Filed 06/25/20 Page 3 of 4




                                EXHIBIT A




  35-10 BROADWAY, SUITE 201, ASTORIA, NY 11106 | 950 THIRD AVENUE, 25TH FLOOR, NEW YORK, NY 10022
       P: 718.777.0400 | F: 718.777.0599 | contact@pnlawyers.com | www.pnlawyers.com
Case 1:20-cv-04867-NRB Document 1-4 Filed 06/25/20 Page 4 of 4




  35-10 BROADWAY, SUITE 201, ASTORIA, NY 11106 | 950 THIRD AVENUE, 25TH FLOOR, NEW YORK, NY 10022
       P: 718.777.0400 | F: 718.777.0599 | contact@pnlawyers.com | www.pnlawyers.com
